United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       June 6, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-51130
                            Summary Calendar
                        _______________________

                  IN THE MATTER OF:     ROBERT A. KUNZ,

                                                                      Debtor.


                             CHRISTA C. LENK,

                                                                 Appellant,

                                  versus

                             ROBERT A. KUNZ,

                                                                   Appellee.



           On Appeal from the United States District Court
            for the Western District of Texas, San Antonio
                            No. 5:05-CV-511


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

            Christa C. Lenk, Administratrix of the Estate of Ervin W.

Dryer, appeals the district court’s dismissal of her latest appeal

as moot.    Lenk appealed the bankruptcy court’s second sanctions

order for filing a motion to disqualify the debtor’s attorney. The

district court correctly concluded that Lenk’s latest appeal, which



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
raised issues that were decided in a prior appeal to the district

court, followed by dismissal of her appeal to this court, was

barred by the law of the case doctrine.     See Alpha/Omega Ins.

Servs., Inc. v. Prudential Ins. Co. of America, 272 F.3d 276, 279

(5th Cir. 2001).

          AFFIRMED.




                                2